Citation Nr: 0402904	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
idiopathic hypertrophic subvalvular aortic stenosis, status 
post myocardial infarction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
October 1969. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which continued the 30 percent 
evaluation for the veteran's service-connected idiopathic 
hypertrophic subvalvular aortic stenosis, status post 
myocardial infarction.

In July 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

It does not appear that the veteran's recent medical records 
from Winona Hospital and Methodist Hospital, both in 
Indianapolis, Indiana, have been obtained.  At his July 2003 
personal hearing, the veteran indicated that he went to 
Winona Hospital for cardiovascular treatment around June 
2003, and was subsequently transferred to Methodist Hospital 
for treatment around June 2003.  The RO should request 
complete medical records from these hospitals.     

Furthermore, under 38 U.S.C.A. § 5103A (d) (West 2002), VA 
must provide a claimant with a medical examination in 
disability compensation cases in which there is competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability, and the 
record indicates that the disability or symptoms may be 
associated with the claimant's active military, naval or air 
service, but the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.

In this case, April 2003 VA outpatient records indicated that 
the veteran has coronary artery disease.  In an October 2001 
rating decision, evaluation of the veteran's service-
connected idiopathic hypertrophic subvalvular aortic 
stenosis, status post myocardial infarction, was continued as 
30 percent disabling.

The record, however, does not contain sufficient medical 
evidence for VA to make a decision on the veteran's claim for 
increased evaluation of his idiopathic hypertrophic 
subvalvular aortic stenosis, status post myocardial 
infarction.  The veteran's July 2001 and September 2001 VA 
examinations do not fully discuss their results in terms of 
the diagnostic code ratings criteria of the heart.  
Therefore, the veteran should be given a new VA examination.  
This exam will aid the Board in making an informed decision.  

Accordingly, the case is REMANDED for the actions listed 
below:  

1.	The RO should obtain all relevant medical 
records 
from May 2003 through December 2003, from 
Winona Hospital and Methodist Hospital, 
both in Indianapolis, Indiana.

2.  The veteran should be scheduled for a 
VA examination for his heart condition.  
The exam should include a stress test.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
severity of his heart condition.  




The examiner's report must include 
answers to the following questions:

a.	Does the veteran have 
arteriosclerotic heart
disease, or coronary artery disease?  

b.	If the answer to item (a) is yes, 
does the
veteran have chronic congestive 
heart failure?
 
c.  If the answer to item (a) is 
yes, has the veteran had more than 
one episode of acute congestive 
heart failure in the past year? 

d.  If the answer to item (a) is 
yes, does the veteran's workload 
(please state in terms of METs, or 
metabolic equivalents - for example, 
4.5 METs noted) result in dyspnea, 
fatigue, angina, dizziness, or 
syncope?

e.  If the answer to item (a) is 
yes, does the veteran have left 
ventricular dysfunction with an 
ejection fraction of less than 30 
percent?  Or with an ejection 
fraction of 30 to 50 percent?

f.  If the answer to item (a) is 
yes, does the veteran have evidence 
of cardiac hypertrophy or dilatation 
on electrocardiogram, 
echocardiogram, or X-ray?

All appropriate testing should be 
completed.  A complete rationale for any 
opinion must be provided.  If it is not 
feasible to answer any of the above 
listed questions, this should be so 
stated. 

3.  The RO should re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for idiopathic 
hypertrophic subvalvular aortic stenosis, 
status post myocardial infarction, 
currently evaluated as 30 percent 
disabling.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to an increased 
rating for idiopathic hypertrophic 
subvalvular aortic stenosis, status post 
myocardial infarction, currently evaluated 
as 30 percent disabling,  which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




